Citation Nr: 1613354	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007 and from November 2010 to November 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the decision on appeal, the RO granted service connection for irritable bowel syndrome and assigned an initial 10 percent disability rating.  The RO denied a separate claim for service connection for carpal tunnel syndrome.  The Veteran appealed both rulings and, in June 2013, the Board remanded both issues for further development.  On remand, the Agency of Original Jurisdiction (AOJ) granted the claim for service connection for carpal tunnel syndrome.  Thus, only the irritable bowel syndrome issue remains part of this appeal.  As this decision will explain, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected irritable bowel syndrome is not shown to be manifested by severe symptoms with more or less constant abdominal distress


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for irritable bowel syndrome have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.14, 4.113, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated July 2008, the AOJ notified him of all the other elements necessary to establish his claims for service connection, including the disability rating and effective date elements.

This appeal arises from the Veteran's disagreement with the initial disability rating assigned after the RO granted his claim for service connection.  Because his claim was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) (West 2014) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  The RO issued a statement of the case explaining its decision on the Veteran's appeal of the assigned rating in April 2010.   

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d).  In this case, the RO obtained the Veteran's service treatment records and copies of post-service medical records from VA facilities.  No private medical treatment records have been identified.  In August 2008, the AOJ arranged for a general medical examination of the Veteran and obtained a report from the examiner containing information about his irritable bowel syndrome.   

The duty to assist includes the obligation to enforce compliance with the Board's prior remand instructions.  In June 2013, the Board determined that the Veteran had been called back to active duty between November 2010 and November 2011.  At that time, service treatment records for this period of active duty had not been associated with the claims file.  When this case was previously before the Board, the Veteran also claimed that his irritable bowel syndrome had increased in severity since the August 2008 examination.  The AOJ complied with the Board's instructions by obtaining the missing service treatment records and by arranging a new VA intestinal conditions examination in July 2013.  See Stegall, 11 Vet. App. at 271.  Having taken these steps, the Board finds that VA has complied with its duty to notify and assist the Veteran in this case.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As further addressed below, the Board finds that the 10 percent rating assigned by the RO is appropriate throughout the appeal period.  

Since September 2008, the Veteran's irritable bowel syndrome has been rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome).  Diagnostic Code 7319 is one of several diseases of the digestive system, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.114.  

Coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, and 4.114.  For this reason, ratings under, Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Id.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

None of the available medical records or examination reports identify any gastrointestinal condition other than irritable bowel syndrome.  Thus, using DC 7319 to assess the severity of the Veteran's symptoms appropriately reflects the functions affected and symptomatology of his actual disability.  See 38 C.F.R. § 4.20

Under Diagnostic Code 7319, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

During his first period of active duty, the Veteran experienced loose stools with associated abdominal pain.  After he filed his claim for service connection, he visited a VA physician as part of a general medical examination in August 2008.  The physician diagnosed irritable bowel syndrome.

The August 2008 VA examination report described diarrhea and sharp stomach pains approximately twice each month.  According to the examiner, the course of this illness was stable and his symptoms responded well to treatment with Imodium.  In his report, the examiner wrote that irritable bowel syndrome had no significant effects on the Veteran's ability to work.  

Post-service VA medical records indicate treatment for irritable bowel syndrome on several occasions.  Probably the most severe symptoms are described in the treatment note of a physician assistant dated July 2009.  This note refers to sharp, gassy abdominal pain and bloating.  This abdominal pain, the note explains, is not associated with meal times and happens at random times of the day.  The note also describes the frequency with which the Veteran experienced abdominal pain: "Over the past two week period, [the Veteran] has had pain 8 days, 2-3 times a day; loose stools 6 of those 8 days."  The note indicates that loose stools relieve some of the pain and that, between episodes of loose stools, he had normal bowel movements.  

As described in the July 2009 note, the physician assistant's assessment was probable irritable bowel syndrome and the note suggests possible dietary changes.  A subsequent physician's note, dated August 2009, reports "a lot of diarrhea and constipation, alternating back and forth as well as bloating and severe abdominal pain."  The physician's assessment was irritable bowel syndrome "largely uncontrolled" and his recommendation was to increase the Veteran's prescription dose of Dicyclomine.  This note also referred to epigastric guarding.

As early as September 2009, VA treatment notes refer to "some improvement" and, by the end of December 2009, a nurse's note indicates that "Dicyclomine does control his symptoms."  But the Veteran experienced some drowsiness associated with his medication and, in November 2009, he complained drowsiness was interfering with work.  

The Veteran has submitted one written statement about the severity of irritable bowel syndrome in his substantive appeal (VA Form 9).  In the statement, he described cold chills, sharp stomach pains and uncontrollable diarrhea, followed by prolonged constipation, gas and bloating.  According to the Veteran, "This problem is becoming increasingly more frequent despite the medications given to me.  My pains last from three hours to all day and occur about twice a week.  The medications do not allow me to be fully functional and alert at work and they do not alleviate all of my symptoms." 

The Veteran also submitted a short letter from his employer in January 2010.  The letter explains that: "[The Veteran] has had trouble with his stomach at work.  He has had to miss work and take breaks to deal with this problem."  

In November 2010, the Veteran received orders to return to active duty.  Pursuant to the Board's remand instructions, the AOJ obtained service treatment records associated with this deployment, which included six months of active duty in Afghanistan.  Before his departure, the Veteran completed a pre-deployment health assessment form, in which he described his general health as excellent.  

In November 2011, he returned from Afghanistan and participated in a post-deployment assessment.  On this occasion he described his health as "good" and as "about the same as before I deployed."  He identified diarrhea as one of his physical health problems.  He further indicated that, as a result of his health problems, it was "somewhat difficult" to do his work or to perform regular daily activities.  On the post-deployment form, he left blank boxes indicating that his health problems made it "very difficult" or "extremely difficult" to work or to perform daily activities.

The most recent evidence available concerning the severity of the Veteran's irritable bowel syndrome is the post-remand July 2013 VA examination report, which was completed by a nurse practitioner who personally examined the Veteran and reviewed his claims file.  

The physician assistant diagnosed irritable bowel syndrome and indicated that, since the previous examination, the Veteran "has continued to have intermittent abdominal cramping, and diarrhea and this is followed by constipation.  At times he is unable to make it to the bathroom in time."  Medication was required to control the Veteran's condition.

According to the examiner, the Veteran experienced diarrhea about twice a week and his episodes lasted approximately two days.  Diarrhea was always followed by constipation.  According to the examiner, the Veteran did not experience episodes of bowel disturbance with abdominal distress or exacerbations or attacks of his intestinal condition.  The report further explained that the Veteran had not lost weight as a result of his irritable bowel syndrome.  Nor did he experience malnutrition or any other health effects.  When asked to describe the functional impact of the Veteran's disability, the examiner indicated the need to be close to a bathroom during episodes of diarrhea, "because he has no warning when the diarrhea is going to start and he [needs] to get to the bathroom quickly."

Having considered the evidence, the Board finds that, throughout the appeal period, the Veteran's symptoms have not met, or most closely approximated, the criteria for a 30 percent rating for any time during the appeal period.  Under DC 7319, a higher 30 percent rating requires "severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress."  While it is clear that the Veteran has experienced episodes of alternating diarrhea and constipation that at times has been severe, the evidence is against a finding that the Veteran has manifested "more or less constant abdominal distress."  

The Veteran's representative has argued that, although the July 2013 VA report denied episodes of bowel disturbance with abdominal distress, the examiner did identify "abdominal cramping" which is essentially the same thing.  The Board agrees that the Veteran experiences episodes of abdominal distress, but the evidence does not show abdominal distress to be "more or less constant" as required by DC 7319.  

The July 2013 VA examiner described abdominal cramping as "intermittent" and, more specifically, noted that the episodes of diarrhea occurred approximately twice a week and lasted approximately two days.  In other words, for approximately three days of each week, the Veteran did not experience diarrhea.  Overall, this level of severity does not meet, or more closely approximate, "more or less constant abdominal distress."  

The Board has considered the Veteran's written statement and finds it is consistent with this conclusion.  After he experienced a worsening of his symptoms, the Veteran described episodes which may last an entire day, but he stated that these episodes occurred twice a week.  Thus, the Veteran did not describe "more or less constant abdominal distress."  The letter from the Veteran's employer does not indicate how frequently he experienced abdominal distress.  It notes that he missed work and needed breaks due to his stomach condition, but it does not indicate how many days of work he missed or how frequently he needed breaks.  

The July 2013 VA examination was based on an accurate medical history, personal examination of the Veteran and the Veteran's self-description of symptoms.  The examiner's conclusions, particularly those concerning the frequency of diarrhea and cramping, are consistent with the lay statements of the Veteran and the other available medical evidence.  For these reasons, the July 2013 VA examination report is adequate for rating purposes.

A 10 percent rating is appropriate for the other periods of time during the appeal period for which information is available.  As of August 2008, the Veteran was experiencing abdominal distress, in the form of diarrhea and sharp stomach pains, approximately twice each month.  Even before he began to use medications to control his symptoms, the July 2009 VA treatment note describes about 8 days of abdominal distress over the then-most-recent two week period.  This level of severity is appropriately described as "frequent episodes of bowel disturbance with abdominal distress" DC 7319.  

In so finding, the Board acknowledges that the Veteran is competent to describe his irritable bowel syndrome symptoms of diarrhea, constipation and abdominal distress as well as the frequency, duration and severity of these symptoms.  The Board finds that his self-description of symptoms is credible.  While the Veteran describes severe episodes of alternating diarrhea and constipation, the Board is of the opinion that he does not describe abdominal distress which is more or less constant.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The schedular rating adequately contemplates the Veteran's disability picture as it involves symptoms of diarrhea, bowel disturbance and frequent episodes of abdominal distress which are specifically contemplated by the schedular criteria for a 10 percent rating for irritable bowel syndrome under DC 7319.  The Board has also considered the Veteran's complaint that drowsiness associated with his medications interfered with his work, which is not part of the rating criteria.  The January 2010 letter from his employer establishes that, at least to some extent, there was interference with employment.  But even after he complained of worsening symptoms, the Veteran was capable of returning to active duty and completing a six month deployment with the Marines in Afghanistan.  At the conclusion of that deployment, the Veteran indicated on a form that his condition made work "somewhat difficult" but he remained capable of completing his assigned tasks.  Under these circumstances, the Veteran's irritable bowel syndrome cannot be said to have caused marked interference with employment.  There is no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has two other service-connected disabilities: carpal tunnel syndrome of the bilateral upper extremities (rated as 10 percent in the right upper extremity and 10 percent in the left upper extremity) and tinnitus (10 percent).  None of the treatment notes or examination reports suggest that the combined effect of the Veteran's irritable bowel syndrome and either of these conditions create an exceptional situation rendering the usual schedular standards inadequate.  Nor have the Veteran's lay statements mentioned the combined effects of irritable bowel syndrome and any other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.



ORDER

Entitlement to an initial disability rating higher than 10 percent for irritable bowel syndrome is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


